          Case 6:20-cv-02117-PGB Document 9 Filed 12/16/20 Page 1 of 1 PageID 5933
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                 George C. Young Courthouse and Federal Building
                                           401 West Central Boulevard
                                               Orlando, FL 32801
Elizabeth M. Warren                                                                            Benjamin C. Wynn
Clerk of Court                                                                          Orlando Division Manager

In Re: Don Karl Juravin

DON KARL JURAVIN,

                       Appellant,

v.                                                             Case No: 6:20-cv-2117-Orl-40

FEDERAL TRADE COMMISSION,

                 Appellee.
___________________________________

           NOTICE OF FILING BANKRUPTCY APPEAL IN THE DISTRICT COURT

                            BANKRUPTCY CASE NO. 6:18-bk-6821-KSJ

A notice of appeal was filed on November 17, 2020.

The appeal has been assigned to the Honorable Paul G. Byron for all further proceedings.

Parties shall comply with the filing and format requirements established by Rule 8018 of the Rules of Bankruptcy
Procedure and Rule 1.05 of the Local Rules of the United States District Court for the Middle District of Florida.
All pleadings and/or other instruments related to this appeal shall be filed in the District Court. The caption of
all pleadings and/or other instruments filed in this Court shall contain all of the District Court and Bankruptcy
Court case numbers referenced above. Failure to comply may result in the pleading being rejected for filing,
misrouted, or otherwise delayed in processing.

                                             ELIZABETH M. WARREN, CLERK

                                             By:     s/MJ, Deputy Clerk


Copies furnished to:

Counsel of Record
Unrepresented Parties of Record
Bankruptcy Court Clerk’s Office
